internal_revenue_service appeals_office first street suite san francisco ca release number release date date date ap certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code our adverse determination was made for the following reason s you are not organized and operated exclusively for exempt purposes as described in sec_501 under sec_1 c - c an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 more than an insubstantial part of your activities are the operation of a golf course recreational facility and restaurant for members on a fee-for-service basis which activities are not in furtherance of exempt purposes contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication ‘892 you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nan m shimizu appeals team manager enclosure publication and or department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep contact person identification_number contact number fax number employer_identification_number u ll number legend c association d company e state f date g location q company r company s association dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for tax exemption under sec_501 of the internal_revenue_code no for the reasons give below facts c a local association of employees is currently exempt under internal_revenue_code c c operates a facility and recreational park offering golf basketball volleyball soccer etc as well as health initiatives and special outings for its members who are current and retired employees of the companies of d you incorporated a new letter rev catalog number 47630w corporation in e on f and applied for exemption under sec_501 with your application you provided minutes from a local zoning board meeting these minutes discussed c’s increased property_tax on the property they own operate indicating c was ‘in a bind’ needing to increase revenue to keep the park the city in which the park facilities are located offered to buy the property from c and lease it back however c rejected this offer the sale and lease were for each for dollar_figure instead you were formed by c who intended on transferring the aforementioned property to you once exemption under c was secured the primary difference between you and c is that you will not restrict membership to only employees and retirees of d companies you will open membership to the community and also expect to provide more to charitable causes including some free programs as stated in your articles of incorporation you formed for the following purposes i educate and promote amateur athletics ii promote health and wellness programs iii promote facilities and services to the community its members and their families to promote good health in your bylaws you stated the following purposes to foster the growth of quality recreational activities sports programs health and wellness programs facilities and services to the community its members and their families the d park property facilities and all other assets owned by c will be gifted to you as agreed by both r and c membership this transfer of asset and any liabilities shall thus become the responsibility of the newly formed organization you the transfer of such assets will include all property buildings equipment and materials at d park in e also to be transferred will be any such liabilities including the existing mortgage held by the d credit_union you will provide recreational programs and services and maintain facilities and grounds needed to accomplish the objectives aforementioned your activities will include those conducted by c specifically hole executive golf course equipment rental driving range putting greens clubhouse letter rev catalog number 47630w restaurant pro shop golf lessons from pros recreation center with basketball and volleyball courts banquet wedding facilities catering for events lounge with food refreshments picnic areas shelters play areas softball diamond horseshoe and corn hole areas equipment __ of your activities you estimated was spent on golf you also provided forms submitted for rental of your facilities for various events such as golf outings group picnics restaurant reservation and volleyball and basketball league and court rentals rates for these rentals varied between members or guests you also offer lessons in golf and volleyball for hourly fees and strength training and fitness programs payable per sessions health seminars are offered at no cost your facility consists of a clubhouse restaurant and golf course the clubhouse is a multi-use building for meetings seminars and banquets offers food and houses the golf administrative offices the restaurant provides food beverage for patrons including employees and guests for all programs offered the golf course includes practice areas the course and a program for instruction you offer your golf facilities to local school teams and sponsor some regional tournaments your members will continue to consist of d employees d retirees and their families you offer affiliate membership to spouses or children of deceased d employees former d employees or c members military personnel working at d and other contracted personnel working at d associate membership is offered to surrounding community residents league participants and designated business personnel a look at your membership shows recent totals of around members who were d employees retirees or family members and around who were non-employee or associate members you expect to broaden membership once you opened to the public you stated those in need may be offered free participation but offered no further elaboration on criteria for this evaluation and no mention of reduced membership fees is indicated on your membership brochure letter rev catalog number 47630w you charge annual fees for each member varying on their status and membership level non-employees of d are charged higher membership fees while you have indicated anyone from the community may become a member you have not defined what that community would consist of - the entire community is welcome to membership you have stated that you plan on having only one class of membership whereas previously members could only be employees of d however the membership brochure you provided continues to show four types of members d employee d retiree d affiliate and associate and distinguishes those who are affiliated with d companies with those who are non-d employees from the community you will advertise your new open facility primarily via your web site and through email you also expect to advertise through the local paper tv and other news media and to hold an open house all classes of membership shall be entitled to one vote in your affairs membership application shall be made on the prescribed forms initiation fees annual membership dues reinstatement fees penalties and means of collection shall be as specified in the membership application and or the bylaws your sources of revenue will be golf greens fees cart range fees lessons merchandise restaurant food refreshments rentals sports programs outings picnics and membership fees your largest source of revenue is from golf and varies dependent on the event holes played whether equipment is rented and whether participants are members or not income from your restaurant and rentals is also significant a contract from a restaurant rental shows guests paying dollar_figure more provides for a minimum rental fee and stipulates all food and alcohol be purchased from your restaurant you have filed form 990t for three consecutive years and projected ub will make up around of your total income for the current_year generated from your snack bar and restaurant operation whereas grants and donations are projected to make up of your total income your expenses consist primarily of salaries occupancy and facility depreciation your breakdown of program service expenses consist of supplies services and cost_of_goods_sold for golf the restaurant and the rec center as well as program related equipment and supplies you also provided a letter regarding a particular d employee group outing reflecting a payment of more than dollar_figure for one year with a request for a similar amount for a subsequent year law sec_1_501_c_3_-1 of the income_tax regulations regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or letter rev catalog number 47630w more exempt purposes specified in sec_501 of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_501 exempts from federal_income_tax social clubs organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder social clubs are membership organizations revrul_59_310 1959_2_cb_146 describes an organization organized for the purpose of establishing maintaining and operating a public swimming pool for the benefit of low-income groups and supported in part by public contributions may qualify for exemption as a charitable_organization described in sec_501 of the code residents of the community making use of such facilities consist principally of low- income groups who are unable to pay the cost of privately sponsored recreation facilities for themselves and their children revrul_65_2 1965_1_cb_227 describes an organization that qualified for exemption under sec_501 it was organized and operated for the purpose of teaching a particular sport to children by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities revrul_67_109 1967_7_cb_136 describes an organization organized and operated solely for the purpose of establishing and maintaining a roller skating rink as a letter rev catalog number 47630w recreational facility in cooperation with a county government in a building provided rent free by a county is an organization described in sec_501 of the code where the rink is open to all the people of a county upon the payment of such nominal dues and admissions charges as are needed to defray operating_expenses revrul_74_281 1974_1_cb_133 states that for purposes of sec_501 the term employees includes retired employees who were members of the employees’ association at the time of retirement revrul_79_360 1979_2_cb_237 holds that a health club facilities that operates in part in a commercial manner whose purpose is to provide for the welfare of young people constitutes unrelated_trade_or_business under sec_513 326_us_279 the court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt_purpose 76_tc_380 it was held that if an activity serves a substantial nonexempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose application of flaw sec_1_501_c_3_-1 of the income_tax regulations regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 more than an insubstantial amount of your time is spent towards recreational activities for your members although your membership is open membership fees restrict the extent to which the general_public may participate you provided no details on how you alleviate any dues payments for charitable purposes for these reasons you are not operating exclusively under sec_501 for educational or charitable purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest accordingly the regulations provide ‘it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the letter rev catalog number 47630w organizations or persons controlled directly or indirectly by such private interests while you have indicated the facility is for the community benefit it is only for those able to pay the required membership fee despite opening up the facilities to the general_public the majority of your members remain employees of d and its subsidiaries you are distinguishable from the organization described in revrul_59_310 which describes an organization organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreation facilities for the children and other residents of a community most of your programs are for members that are employees of d and its subsidiary companies the largest portion of your activities and income are related to your golf course and its greens fees you provided no details on programs available to individuals unable to pay your membership and program fees you have not distinguished your operations from a for profit recreational facility or social_club described in c you are distinguished from the organization that received exemption under c in revrul_65_2 while you have instructional classes you have submitted no documentation you are providing any free of charge your classes are available only to paid members are not directed primarily towards children and while you provide some instructional clinics your facility is structured more as a recreational center for individual participation in selected sports such as golf aerobics or strength training you are similar to an organization described in revrul_67_109 you are providing a facility open to the community for recreational purpose and charging a fee for_the_use_of those facilities and distinguished for the organization in revrul_59_310 be exempt under c organization was found that to as stated in better business bureau of washington a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code you are operating a member only recreational facility including a golf course charging greens fees as well as fees for golf instruction as a substantial portion of your activities also more than of your income will be generated from unrelated_business_income from your on-site restaurant and snack facilities you are similar to an organization described in sec_501 which is a local association of employees although you are opening up your membership to the community most of your members will still be employees of d you also include retired members of d which meets the definition of a local employee per revrul_74_281 you are operating similar to c which is currently exempt under c you are also similar to an organization exempt under c those types of organizations are member oriented and are primarily social and recreational in nature catalog number 47630w letter rev you offer recreational and social activities and facilities that are restricted to members conclusion you fail the operational_test by conducting non-501 c activities that are more than insubstantial you are also operating for the benefit of a private membership rather than the general_public therefore you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include a your organization’s name address ein number and a daytime phone b number a statement that the organization wants to protest the proposed determination c acopy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter d an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status - the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and letter rev catalog number 47630w any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter rev catalog number 47630w
